       Case 4:20-cv-00077 Document 49 Filed on 02/12/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        February 12, 2021
                     IN THE UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ISAM Y. GHATTAS AND ISELA HERNANDEZ,             §
Plaintiffs,                                      §
                                                 §
V.                                               §       CIVILACTIONNO. 4:20-cv-0077
                                                 §
CALIBER HOME LOANS, INC.,                        §
Defendant.                                       §

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION


        Having reviewed the Magistrate Judge's Memorandum and Recommendation dated January
25, 2021 (ECF 48) and no objections having been filed thereto, the Court is of the opinion that said
Memorandum and Recommendation should be adopted by this Court.
        It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this Court.
        SIGNED at Houston, Texas this~ day of February, 2021.




                                                                SIM LAKE
                                              SENIOR UNITED STATES DISTRICT JUDGE
